As Africa’s candidate for the position of President of the General Assembly at its seventy-fourth session, Mr. Tijjani Muhammad-Bande was elected on 4 June (see A/73/ PV.87), and it gives me great pleasure to extend my heartfelt and brotherly congratulations, as well as those of my delegation. He has held high office in his country, Nigeria, and has a perfect knowledge of the United Nations. I wish him every success and assure him of Burkina Faso’s full support as he fulfils his mandate.
History will remember the outgoing President, Ms. Maria Fernanda Espinosa Garces, as the fourth woman — the second in half a century — to be elected President of the General Assembly in the seventy-four years that our Organization has existed. In view of the outstanding work she did and the results she achieved, I wish to congratulate her on having undertaken the major challenges related to the theme of the seventy- third session.
Allow me to reaffirm the gratitude and appreciation of the people of Burkina Faso to the Secretary-General for his personal commitment and support, as well as that of the United Nations system, to my country in difficult times. This is an opportunity to renew my encouragement for the courageous implementation of the reforms undertaken and to congratulate him on his report presented to the Security Council on 24 July on the activities of the United Nations Office for West Africa and the Sahel (S/2019/549). The statement made by the President of the Security Council during that briefing bodes well for the future (see S/PV.8585).
This year’s seventy-fourth session is being held under the theme “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”. Burkina Faso welcomes the choice of theme, its relevance and its timeliness because, now more than ever, multilateralism remains the only way for my country to find solutions to the major problems faced by the world. Those challenges must include the fight against terrorism and violent extremism, organized crime and cybercrime, which no country, no matter how powerful, can vanquish alone.
In view of all the achievements made by the United Nations in the areas of peacekeeping, security, justice, human rights, development and the fight against climate change, with the Paris Agreement on Climate Change, it is imperative that we work to strengthen multilateralism and the role of the United Nations as a means of achieving common solutions to our planet’s problems.
Terrorism and poverty are the most devastating phenomena that our world faces today. Since January 2016, our country has been confronted with persistent and unprecedented terrorist attacks, with far-reaching human, social and economic consequences. The escalation of violence and insecurity has led to a major humanitarian crisis, resulting in numerous casualties among civilians and defence and security forces alike; hundreds of thousands of internally displaced persons; schools and health facilities shut down; and State symbols destroyed. Destabilization continues through the instrumentalization of latent problems between communities that develop into violent clashes. In terms of public finances, we can see an increase in security spending at the expense of funding for development and social sectors.
I would like to take this opportunity to welcome the support of the United Nations in the face of the deteriorating security and humanitarian situation in Burkina Faso. Burkina Faso’s eligibility for the Peacebuilding Fund, as announced by the Secretary- General, has made it possible — following an inter-agency mission led by the Special Representative of the Secretary-General for West Africa and the Sahel and an emergency task force under the leadership of the Assistant Secretary-General — to open one of the five United Nations regional centres outside the capital, so as to be closer to the population in these difficult times.
To ensure that support from international partners is well coordinated and aligned with an agreed comprehensive and integrated strategy that links prevention, emergency aid, rehabilitation and development, the Government requested an assessment mission regarding prevention and peacebuilding to be conducted by the African Development Bank, the European Union and the World Bank. The assessment took place from 1 to 10 July and its recommendations are being implemented.
Eliminating poverty is the first of the Sustainable Development Goals because, according to the United Nations, millions of people are living below the poverty line. If that trend is not reversed, more than 168 million children will be living in extreme poverty. More than ever, the international community must intensify its efforts in the fight to eradicate poverty, which is a sine qua non for sustainable and inclusive development. The fight will have an impact only if we effectively coordinate multifaceted actions within the framework of the third United Nations Decade for the Eradication of Poverty 2018-2027 and the 2030 Agenda for Sustainable Development.
The security situation in the area covered by the Group of Five for the Sahel (G-5 Sahel) remains a source of concern. Beyond Burkina Faso, and in my capacity as current Chair of the G-5 Sahel, I would like to remind the international community of the importance of supporting the G-5 Sahel countries in their determined fight against terrorism and to foster development. The activity of armed terrorist groups is expanding geographically, both within our countries and outside the G-5 Sahel area, which clearly demonstrates the urgent need to take appropriate measures and initiatives. In that regard, the Accra initiative and the Economic Community of West African States (ECOWAS) extraordinary summit on terrorism, held on 14 September, should be commended. Those initiatives serve to indicate clearly that terrorism needs to be fought at the regional level.
At this stage, I am delighted that the appeal of the G-5 Sahel, with the staunch support of the Secretary- General, was received favourably by the Security Council with the adoption of resolution 2480 (2019), to renew the mandate of the United Nations Multidimensional Integrated Stabilization Mission in Mali (MINUSMA). Through that resolution, MINUSMA will provide support to all battalions operating under the Joint Force of the G-5 Sahel, on the condition that the G-5 Sahel or other partners will assume responsibility for the delivery of aid to operations beyond Malian territory.
At the ECOWAS extraordinary summit on terrorism in Ouagadougou, Heads of State noted the ineffectiveness of MINUSMA in dealing with terrorism in Mali because of the limits of the mandate conferred upon it by the Security Council. It would seem inconceivable that, with 12,000 men and substantial resources, the Join Force is unable to contribute effectively to the fight against terrorism in the country. That is why, alongside my ECOWAS peers and in my capacity as current Chair of the G-5 Sahel, I call for a more robust and more offensive mandate for MINUSMA. Such a mandate would make it possible to secure and stabilize Mali and all other countries of the G-5 Sahel. Likewise, we call on the Security Council to confer a mandate under Chapter VII of the Charter of the United Nations to the Joint Force of the G-5 Sahel in order to provide it with perennial resources.
At the Group of Seven Summit in Biarritz, we proposed, along with Germany and France, the establishment of an international partnership for stability and security in the Sahel that includes addressing the issues of terrorism and the need for development. I would like to call upon all partners to join that initiative unreservedly, as peace and stability in the Sahel also mean peace and stability in Africa and the rest of the world.
I would like to take this opportunity to reiterate the gratitude of the Governments and the peoples of my country as well as the countries of the G-5 Sahel to the entire United Nations system and all our partners for their support and guidance ever since the beginning of the security and humanitarian crisis. I reiterate my appeal for bilateral and international solidarity to provide the Joint Force of the G-5 Sahel with the predictable and sustainable equipment and financial resources necessary for its proper functioning in order to promote our national and regional development programmes through the Priority Investment Programme. The two pillars — security and development — are necessary to guarantee the stability of the region. In the same vein, the countries of the G-5 Sahel adopted, on 13 September, the Desert to Power initiative, together with the African Development Bank, which aims to harness solar energy and provide electricity to more than 60 million people by 2030, as well as to create jobs and provide access to water, agriculture, education and health care.
Despite the prevailing situation in my country, my Government is continuing to implement its development programme in order to meet the basic needs of our people, strengthen democracy and consolidate the rule of law. Bolstering economic recovery, fighting unemployment, empowering women and youth, creating initiatives for vulnerable people and promoting good governance are at the core of our efforts. Moreover, in the context of the fight against social inequality, as well as to ensure the harmonious development of the entire country, Burkina Faso has implemented two instruments to reduce regional disparities and to galvanize local economies through a local economic development support programme and the Emergency Programme for the Sahel, which has now been extended to the five regions affected by violent extremism.
In terms of democratic governance, I invited the majority party and the opposition to partake in a political dialogue from 15 to 22 July. The dialogue was positive and has allowed us to make progress that should be consolidated by the adoption of relevant regulatory and legislative texts.
Turning to the fight against climate change, I would first of all like to applaud yesterday’s Climate Action Summit, the format of which made it possible to put forward concrete proposals. I would also like to commend the success of the Conference of the Parties to the United Nations Convention to Combat Desertification held in India just a few days ago, and to recall the clear link between desertification and climate change. The countries of the Sahel understand that well, having created the Permanent Inter-State Committee for Drought Control in the Sahel in 1973.
Climate change is causing population displacement in Burkina Faso and exacerbating conflicts between herders and farmers due to water shortages and the scarcity of arable and grazing land. That is why, in the context of preventing and combating the impacts of climate change, my Government has taken important initiatives, including a five-year reforestation plan, a law to reduce the effects of disasters and humanitarian crises and a national plan for risk reduction and emergency preparedness for the period 2016 to 2020.
Despite the difficult security situation, Burkina Faso has continued to fulfil its international obligations by supporting fraternal nations restore peace through United Nations missions. For example, as one of the major troop contributors to peacekeeping missions, Burkina Faso is present in both Mali and Darfur. In Guinea-Bissau, our troops are involved in the ECOWAS Mission in Guinea-Bissau, which has contributed to providing a certain level of stability to that friendly country, allowing a President of the Republic to finish their term for the first time. We are also undertaking to increase women’s contribution as part of gender mainstreaming efforts in United Nations peacekeeping operations.
As we meet today, the international news is marked by tensions and threats to international peace and security. If we are all present at each new session of the General Assembly, it is because we believe in the capacity of the United Nations — a symbol par excellence of multilateralism and diplomacy — to find lasting solutions to the major challenges and various crises that affect us in many parts of the world.
I would like to recall that the ongoing security crisis in the G-5 Sahel space is a direct result of the destruction of the Libyan State. I urge the international community to mobilize in order to find a solution for lasting peace in that country, because resolving the security crisis in our countries is heavily dependent upon peace in Libya. In that connection, Burkina Faso welcomes United Nations mediation and strongly recommends the involvement of the African Union in the hope that such joint efforts will lead to the resolution of the Libyan crisis. In keeping with the shared views of the G-5 Sahel and the outcome of the ECOWAS extraordinary summit in Ouagadougou, I call on the Security Council to appoint a joint United Nations-African Union special envoy with a profound understanding of the situation in Libya.
On the question of Western Sahara, Burkina Faso reiterates its support for the political process under way, conducted under the exclusive auspices of the Secretary-General with a view to reaching a mutually acceptable and negotiated political solution to the dispute, as has been recommended by the Council since 2007, including in resolution 2468 (2019), adopted in April. Burkina Faso also welcomes the holding of two round tables among Algeria, Morocco, Mauritania and the Polisario Front, in accordance with Security Council resolutions 2414 (2018) and 2440 (2018). I would like to take this opportunity to commend the work carried out by the former Special Envoy of the Secretary- General of the United Nations during his tenure. Given the regional dimension of the dispute, Burkina Faso calls on all States in the region to contribute to the political process and step up their participation in the negotiation process.
In the Middle East, the question of Palestinian remains a major concern in the Israeli-Palestinian conflict, and Burkina Faso reiterates its support for the two-State solution, with Israel and Palestine living in peace and good-neighbourliness.
Burkina Faso strongly condemns the repeated attacks against Saudi Arabia and its oil facilities. Whatever their origin, these attacks constitute serious threats to peace in Saudi Arabia and the region as a whole. We therefore firmly call for these acts of hostility to end.
With regard to the economic, commercial and financial blockade imposed on Cuba by the United States of America, Burkina Faso believes that it should be lifted, in the light of the great prejudices the Cuban people have suffered for many years.
International peace and security are under threat from the arms race. That is why Burkina Faso supports all multilateral initiatives and actions aimed at achieving disarmament on both weapons of mass destruction and conventional weapons. Today there is ever-more evidence that the proliferation of small arms and light weapons poses a threat to international peace and security in various parts of the world, especially West Africa and the Sahel, and hinders the achievement of the Sustainable Development Goals. I urge States to allocate the resources freed up by disarmament to financing the Sustainable Development Goals (SDGs), official development assistance and the Green Climate Fund. In so doing, we can offer better prospects to millions of disadvantaged people.
Yesterday we held the Climate Action Summit and the High-Level Meeting on Universal Health Coverage, and in the coming days we will hold high-level meetings on sustainable development and Financing for Development. We express our hope that all these initiatives will help generate political momentum and support at all levels to strengthen engagement with the private sector in order to leverage innovative solutions for financing the SDGs.
In this regard, we commend the Secretary-General’s launch yesterday, 23 September, of the Global Investors for Sustainable Development Alliance. This group, which will comprise 25 to 30 chief executive officers of major companies from around the world, is intended to leverage their know-how to boost long-term investment in sustainable development; as such, it is a beacon of hope at a moment when funding is ever scarcer.
Burkina Faso, like all countries, is keenly following the intergovernmental negotiations on Security Council reform, as well as issues relating to the revitalization of the General Assembly and partnerships with the regional and subregional organizations. Regarding the reform, as we prepare to mark the seventy-fifth anniversary of the founding of our Organization under the theme “The future we want, the United Nations we need: Reaffirming our collective commitment to multilateralism”, Burkina Faso continues to hope that the negotiations, launched more than 20 years ago, will deliver the reform we all so wish to see — reform that makes the Security Council more representative of the 193 States Members of the United Nations across both categories of membership and with all corresponding privileges and obligations. I take this opportunity to reaffirm Burkina Faso’s full adherence to the common African position as reflected in the Ezulwini Consensus and the Sirte Declaration. In marking 24 April 2019 as the first International Day of Multilateralism and Diplomacy for Peace, the United Nations reaffirmed the importance of multilateralism and showed that it is together that we can tackle and overcome the global challenges of the modern world.
